Case 7:19-cr-00211-VB Document 58 Filed 03/16/20 Page 1 of 1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

i
1 i United States District Courthouse
| 300 Quarropas Street

( White Plains, New York 10601

}

WIG We icee d
woe a Boh aa ‘

  
 

March

       
 
  

 

APPLICATION GRANTED

BY EMAIL and ECF SO ORDERED:

The Honorable Vincent Briccetti Vincent L. Briccetti, U.S.D.J.

United States District Court Dated: ZG

Southern District of New York White Plains, NY

300 Quarropas Street ; ack 0

White Plains, New York 10601 Seats 3.30 pr
tH liz (20 eh 3:30 9M.

 
    
    
    
  

Re: — United States v, Fra 9 Cr. 211 (VB) —_—

Dear Judge Briccetti:

 

The Government writes, with the consent of thé defense, to seek an adjournment of
sentencing in this matter, currently scheduled for Maych 18, 2020, to April 13, 2020 at 3:30 PM.
The Government is seeking the adjournment in ight of the warnings against travel on public
transportation and the guidance encouragingAimited contact in light of COVID-19. The
Government notes that the defendant has pleaded guilty to one count of conspiracy to distribute
crack cocaine, in violation of 21 U.S.C. § 841(b)(1)(B) and 846, and therefore faces a mandatory
minimum sentence of at least 60 months

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By:_/s/
Christopher D. Brumwell
Assistant United States Attorney
914-993-1966
